Citation Nr: 1628052	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  11-23 802A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for mitral valve prolapse.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served in the Army Reserves from September 1979 to September 1986, with periods of active duty for training (ACTDUTRA) from October 1979 to December 1979 and in July 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

On his substantive appeal form (VA Form 9), the Veteran requested a videoconference hearing before a Veterans Law Judge (VLJ).  A videoconference hearing was scheduled to occur in November 2012.  The Veteran did not appear for the hearing and the record does not reflect that he requested to reschedule the hearing nor shown good cause for failing to appear to the scheduled hearing.  The Board acknowledges the representative's statement regarding hearing transcripts not associated with the record; however, the record shows that no hearing occurred as the Veteran failed to appear for the scheduled videoconference hearing. 

The Veteran has been placed on a list of those waiting for a Board hearing regarding separately perfected issues and the Board does not take jurisdiction of these issues at this time.  As noted, the Board finds that there is no pending hearing regarding the issue addressed in this remand.

A review of the "Virtual VA" and Veterans Benefits Management System (VBMS) systems reveals additional documents pertinent to the present appeal, including the representative's written brief presentation and VA treatment records.



FINDING OF FACT

The preponderance of the evidence weighs against finding that the Veteran's heart disability had its onset in service or is caused by active service.


CONCLUSION OF LAW

The criteria for establishing service connection for a heart disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. 	 §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 	
16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 	
18 Vet. App. 112 (2004).

The notice requirements were met in this case by a letter sent to the Veteran in February 2010, prior to the initial unfavorable Agency of Original Jurisdiction (AOJ) decision as to this claim.  That letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The letter also explained how disability ratings and effective dates are determined.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  The Veteran indicated that he did not have any further evidence to submit in March 2010.  See the March 2010 VCAA letter response.  The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim.  Id.  VA's duty to notify has been satisfied.

VA's duty to assist has also been satisfied.  The Veteran's partial service treatment records (STRs) and VA treatment records have been associated with the paper claims file and the electronic file.  In regards to the partial STRs, the Veteran's in-service treatment records, to include a September 1979 entrance examination, December 1979 separation examination and an August 1984 examination were obtained.  The record does not contain STRs for the period July 9, 1983 to July 23, 1983.  The RO issued a formal finding of unavailability of records for the remaining STRs.  See the March 2012 memorandum.  Additionally, in a September 2009 letter from the National Personnel Records Center (NPRC), it was reported that a Certificate of Discharge (Form DD-214) was not issued because the Veteran had no active service or less than 90 days of ACDUTRA.  The Board has considered the lack of complete records when adjudicating this appeal; the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of- the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran has not been afforded a VA examination for his heart disability because there is not sufficient evidence of an in-service event, injury, or disease.  VA has a duty to obtain a medical examination if the evidence establishes: (1) a current disability or persistent or recurrent symptoms of a disability; (2) an in-service event, injury, or disease; (3) the current disability may be associated with the in-service event; and (4) there is insufficient evidence to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id. at 83.  There must, however, be sufficient evidence of such a relationship to trigger VA's duty to provide an examination or obtain a medical opinion.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  Although the Veteran currently has mitral valve prolapse, there is no competent and credible evidence of an in-service event or an association with service.  In this regard, the Board is cognizant of the incomplete service treatment records; the Veteran has, however, not provided any specific assertions regarding how the heart disability began or is otherwise attributable to service.  The Veteran has only asserted that he is currently receiving treatment and service connection is warranted.  The Board finds that without specific contentions of how the disability is attributable to ACDUTRA there is not a duty to provide an examination in this appeal. After a careful review of the lay and medical evidence, the Board finds that the criteria for assisting in this appeal by obtaining a VA examination with opinion are not met.  Thus, a VA examination is not warranted.

VA has satisfied its duty to notify and assist.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues have been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2015).

Merits of the Service Connection Claim

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A § 1131; 38 C.F.R. 	
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Here, the Veteran had Reserve service.  The provisions of 38 U.S.C.A. § 1110 only allow for service connection "[f]or disability resulting from personal injury suffered or disease contracted . . . in the active military, naval, and air service."  Active military, naval, and air service, in turn, includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24). 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence showing (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

However, in Walker v. Shinseki, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic by 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).

In this case, the Veteran is claiming service connection for a cardiovascular disorder, therefore, the provisions of subsection 3.303(b) for chronic disabilities apply, and the Veteran's claim for service connection for a heart disorder may be supported by evidence of a continuity of symptomatology after service.

Service connection may also be granted for a disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 	
6 Vet. App. 465, 470 (1994) (finding that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53;  see also 	
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The medical evidence indicates that the Veteran has mitral valve prolapse.  However, there is no competent evidence showing that this disability is etiologically related to his active service.  The Veteran has not described any heart event during service or other basis for service connection and there is no other evidence of such event or basis for service connection.

The Veteran's STRs are silent for complaints, treatment or diagnoses referable to a heart disability.  The October 1979 ACDUTRA entrance examination and December 1979 ACDUTRA separation examination indicate that clinical evaluation of his heart was normal.  The August 1984 examination indicates normal clinical evaluation of his heart as well.

Relevant complaints, treatment, and/or diagnoses of heart disabilities are not shown in the record until 2009, decades after the Veteran's reserve duty discharge in September 1986.  In this regard, a November 2009 VA clinic notation that the Veteran reported a history of mitral valve prolapse since the 1980's is the first evidence of a heart issue (but not the year of such prolapse).  Since there are years in the 1980s in which the Veteran was not in the Reserves, the Board does not find this evidence of in-service symptoms.  In January 2010, the Veteran underwent a cardiology nuclear stress test to determine whether any important blockages in the Veteran's coronary arties were present.  During the test, premature atrial contraction and premature ventricular contraction were noted, with mild dyspnea.  The exercise tolerance test (ETT) was reviewed and the examiner determined that there was no diagnosis of ischemia.

While the Veteran has the heart disorders in question, the record does not contain evidence of an in-service injury, event or disease.  As noted above, the first medical evidence of a heart disability is recorded in 2009.

There is also no evidence that the disorders were chronic or characterized by continuous symptoms.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The central basis for denial, however, is that the Veteran had Reserve service and there is no evidence that a heart disability began when the Veteran was in ACDUTRA.

There were no complaints, diagnosis or treatment for any heart disorders until 2009.  The absence of post-service complaints, findings, diagnosis or treatment for approximately twenty-six years after service is one factor that tends to weigh against a finding of continuous symptoms of heart disorders.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Therefore, the Board finds that there is no in-service injury, event or disease and the second element is not satisfied.

As there is no in-service injury, event or disease, there can be no existence of a causal relationship between the Veteran's current disability and an in-service injury, event or disease.  Thus, a discussion of the lack of a nexus is not necessary.  

Here, considering all the lay and medical evidence of record, the Board finds that the evidence weighs against a finding that a heart disability began during ACTDUTRA service.  Although the Board has sympathetically reviewed the record for a basis for further assisting/developing in this appeal or for providing a grant of benefits, the Board cannot find a basis for doing so under the applicable law and regulations.

The preponderance of the evidence is against the claim and the appeal is denied. 


ORDER

Service connection for a heart disability is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


